IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs August 22, 2012

             STATE OF TENNESSEE v. ROCKY JOE HOUSTON

                   Appeal from the Criminal Court for Roane County
                   No. 13226    Jon Kerry Blackwood, Senior Judge


               No. E2011-01855-CCA-R3-CD - Filed February 11, 2013


The defendant, Rocky Joe Houston, was convicted on April 1, 2010, of reckless
endangerment, a Class A misdemeanor, and evading arrest, a Class E felony, for which he
was sentenced, respectively, to eleven months, twenty-nine days and one year, as a standard
offender. In his notice of appeal, he asserted that the trial court erred in denying the
judgment of acquittal and asked that this court order the lawyer in his 2008 trial to return the
sum of $65,000, which was a portion of the amount the defendant asserts he paid to the
lawyer. Following our review, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which J OSEPH M. T IPTON, P.J., and
J EFFREY S. B IVINS, J., joined.

Rocky Joe Houston, Ten Mile, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; John H. Bledsoe, Senior Counsel;
Russell Johnson, District Attorney General; and Kenneth F. Irvine, Jr., Assistant District
Attorney General, for the appellee, State of Tennessee.

                                          OPINION

                                           FACTS

       This matter has a complicated and contentious history, as we will set out.

       The defendant was tried in 2008 for several offenses resulting from the 2006 deaths
of William Birl Jones and Gerald Michael Brown, and, at the conclusion of that trial, the
jurors reported to the trial court that they were unable to reach a verdict. The court asked
if they were able to reach verdicts on any of the lesser included offenses and was told that
they could not. The court then dismissed the jury without declaring a mistrial.
Consequently, the defendant argued that he could not be retried upon any of the offenses in
which the jury declared it was deadlocked, and this court agreed. See State v. Houston, 328
S.W.3d 867, 869 (Tenn. Crim. App. 2010). Subsequently, in 2010, the defendant was tried
for a second set of offenses, his convictions for which are the basis for this appeal. Counts
1 and 2 of the indictment charged him with offenses committed in 2004: aggravated assaults
of Officer Adam Langley by use of a deadly weapon, to wit: an automobile. Count 3
charged him with felony reckless endangerment as to Sergeant Troy Wright; Count 4
charged him with felony evading arrest by Officer Adam Langley; Count 5 charged him with
unlawful possession of a handgun while in commission of the felonies enumerated in Counts
1-4 and 6 of the indictment; and Count 6 charged him with vandalism between $500 and
$1000. He was found not guilty by the jury as to Counts 1, 2, 5, and 6 and guilty of
misdemeanor reckless endangerment in Count 3 and felony evading arrest in Count 4. He
was sentenced to concurrent terms of eleven months and twenty-nine days and one year,
respectively, sentences which had been completed because of his pretrial incarceration. We
will review the testimony from the defendant’s trial on these charges.

       Officer Randy Childs testified that in August 2004, he was employed by the Kingston
Police Department and assigned to the drug task force. On August 26, while he was off-
duty, he spotted the defendant at the Kingston Post Office. Earlier in the day, he had learned
that there was an outstanding arrest warrant for the defendant. He notified the sheriff’s
office of his seeing the defendant and, as he approached the post office, saw the defendant’s
truck go across a curb, with two sheriff’s cars behind it, both cars utilizing their sirens and
blue lights.

        Troy Wright testified that he was employed as a sergeant with the Kingston Police
Department. He said that on August 26, 2004, while on duty, he had learned that the
defendant, who had an outstanding arrest warrant, was at the post office in Kingston. As he
approached that location, he saw the defendant get into his vehicle, drive across a grassy
median and a sidewalk and onto North Kentucky Street. Traffic was “fairly heavy” at the
time, and Sergeant Wright activated his blue lights and siren. Sergeant Wright tried to pull
his vehicle alongside that of the defendant, who then swerved toward Wright, trying to “run
[him] over into oncoming traffic.” The defendant’s vehicle was going faster than the posted
speed limit and came “out of the slow lane at [Sergeant Wright] into [his] lane of traffic and
run [him] across the yellow line.” The defendant’s vehicle proceeded through red traffic
lights without stopping. Deputy Langley passed the defendant’s vehicle, and he saw the two
vehicles “go together, come out, and then [saw] [the defendant’s] truck go in the air.” As
he walked up to the vehicles, he saw that Deputy Langley’s vehicle had been damaged and
estimated that it was in excess of $500.

                                              -2-
        Adam Langley testified that, at the time of the trial, he was employed by Wackenhut,
but, in 2004, he was with the Roane County Sheriff’s Department. As he came to work on
August 26, he learned that there was an arrest warrant outstanding for the defendant. He
was instructed to go to the Kingston Post Office. Arriving at that location, Langley
approached the defendant’s truck, intending to talk with him. The defendant saw him, “put
the vehicle in gear or cranked it up or whatever he was doing with his hands down here and
he left real fast.” Langley described the defendant’s driving onto the roadway: “He goes
up over the . . . sharp turn he made, he goes up and over the curb, through the grassy part
that was surrounding the parking lot there, grassy curb and everything. He went up and over
it and straight into four lanes of traffic.”

        Langley activated his blue lights and siren and radioed to other units that the
defendant was “not stopping or [was] trying to run or whatever it is that I said at that time.”
He said that, although traffic was “very heavy,” the defendant’s truck “continued on through
[red lights] as if they weren’t there.” Although the speed limit was 35, the defendant’s speed
was “45 miles an hour, 50 sometimes,” as Langley drove behind him. Langley detailed
actions taken by the defendant to prevent Langley’s vehicle from passing him:

              When we are going – we are still in the city limits and we are passing
       the water heading south, passing the walking trail and the lake on the right,
       and we are heading south. And . . . if I moved to the left a little [the
       defendant] would move to the left, if I moved to the right he would move to
       the right. Again these are speeds anywhere from 45-50 miles an hour down
       through there.

              As we leave the city and we start up the hill it goes from two lanes to
       four. And at that point I attempted to pass [the defendant] on the right and
       when I cut back over in front of him to attempt to bring him to a stop he had
       maybe – when I pulled over in front of him he had three feet or four feet give
       or take. So when I did that, it was an attempt for two other patrol cars to come
       up beside him and one to the rear so you’ve got him boxed in and you can
       bring him to a halt that way – force him to come to a halt and pull him over.

        As Langley’s vehicle was in front, the defendant’s truck “hit [it] once, maybe twice
in the rear,” Langley’s vehicle “fishtailed,” and the defendant then passed him. Langley
explained what occurred as he tried to pass the defendant again:

       I tried to pass [the defendant] again, and . . . I got the nose of my car maybe
       three quarters way up his truck, he swerved to the right, made contact with my
       vehicle and everything happened so fast. His . . . right rear tire kind of went

                                              -3-
       over the front left quarter panel of my patrol car, he flipped and turned and I
       was pinned in this side of my car because of the contact his truck made to my
       patrol car. So I had to open the passenger door and get out that way. And as
       I got up to the vehicle [the defendant] was trying to get out of either the
       windshield or the side window of his [vehicle] that was turned over on its top.
       And . . . Officer Kerley was trying to hold him down and get him cuffed.

             And when I got there I helped hold him down and Officer Kerley got
       him cuffed. And then at that point we had him in custody.

       Langley said he was told that the damage to his vehicle exceeded $500.

        The defendant’s first witness was W.H. “Buddy” Hall, who had worked at the Oak
Ridge plant for forty-two years. He described the accident between the vehicles of Langley
and the defendant, saying, “[T]his guy went right around and hooked your bumper and
turned you over right in the middle of the road,” and “you come crawling out.” He agreed
that officers had drawn their guns as they approached the defendant.

       Shawn Thompson testified that he had been employed by the Viskase Corporation
for nineteen and a half years, working in maintenance. He came upon the accident involving
the defendant’s vehicle after it had occurred and saw that “three, maybe four” officers were
beside it with their guns drawn.

       Randall Allen Mershon testified that he had been employed at RiverBend Market
“[o]n and off since ‘97.” He was at work when he “[h]eard sirens, looked out the window,
[and] saw [the defendant’s] truck pass by with, [he believed] four patrol cars behind it.” It
“seemed” to him “like a patrol car come around [the defendant’s] left side and at that point
made contact with [the defendant’s] left rear tire.”

        Betty Carol Robinette testified that she was employed by the Tennessee Valley
Authority as a painter. She said that she had seen the defendant with “his flashers on and
three police cars behind him.” Later, she saw that his truck was upside down in the road and
“thought he was dead.” She saw that he was facedown, and a police officer “had his knee
in the small of [the defendant’s] back and one hand on his shoulder and gun pointed at him.”

      The defendant did not testify. As we have set out, he was convicted of reckless
endangerment, a Class A misdemeanor, and evading arrest, a Class E felony.

                                       ANALYSIS


                                             -4-
      In reviewing the issues to be decided in this appeal, we first will set out the
complicated procedural path of the defendant’s trial.

       The judge who had presided over the first trial withdrew from the matter, and Special
Judge David G. Hayes was appointed on July 6, 2009, to preside. Subsequently, on
December 2, 2009, an order of the Tennessee Supreme Court was entered designating Senior
Judge Jon Kerry Blackwood to hear the indictment in this matter. Attorney Randy Rogers,
who had represented the defendant in his first trial and was representing him as to the
indictment which is the subject of this appeal, filed a motion to withdraw from further
representation of the defendant. On July 23, 2009, the trial court held a hearing on this
motion, which was granted.1

        At a subsequent hearing, the defendant advised the court that attorney Rogers still
represented him in the matter, saying that he had “been paid in full of a large sum of money
to be here.” At a status hearing on January 21, 2010, as to whether the defendant had
secured new counsel, the defendant said that the court had a “personal bias and a prejudice”
against him and that the court was “under subpoena” and “there will have to be conflicts
disclosed.” The court subsequently appointed attorney Lindsey Lander to represent the
defendant. On March 12, 2010, through appointed counsel, the defendant filed a motion to
recuse Senior Judge Blackwood, saying that a subpoena had been issued for him in other
litigation and he had shown a “bias” against the defendant in a preliminary hearing.
Additionally, he asserted that attorney Rogers still represented him in the matter. The court
denied the recusal motion on March 19, 2010, and, on March 31, 2010, granted the motion
of appointed attorney Lindsey Lander to withdraw.

        The trial was held on March 31-April 1, 2010, and, as we have set out, the defendant,
proceeding pro se, was convicted of two counts of the indictment. He filed motions for new
trial and for appointment of counsel on April 27. On April 30, 2010, he filed a “motion for
arrest of judgment.” Attorney Gerald Gulley, Jr. was appointed to represent the defendant
on May 10, 2010, and on July 1, 2010, filed a motion to continue the sentencing hearing,
and, in the alternative, that the trial judge recuse himself. On July 2, 2010, the court
conducted a hearing on this motion, which was denied, the court explaining that it found “no
objective or subjective reasons why this Court should recuse itself”:

               There comes a time when the Court Judicial System simply has to stop
        being intimidated and simply to bring up to this Court that you are going to

        1
         The trial court heard the motion to withdraw as to both cases in which the defendant’s counsel then
represented him and granted the motion but inadvertently neglected to include in the order the docket number
of the present appeal.

                                                    -5-
       subpoena this Court to be a material witness; I wasn’t even in the Court room
       when this alleged spitting incident occurred so I don’t see how in the world
       I could be – or this Court could be a material witness to any of that.

               There comes a point in time when . . . this Court and this judicial
       system has to say once again, we are not going to be intimidated by threats of
       suits, by threats of subpoenas, by accusations. That by simply doing your
       judicial duties you are engaging in some conspiracy against that person’s
       right.

              Now, I’ve listened up here to [the defendant] and his brother talk about
       their constitutional rights, I’ve listened up here that they are American
       Citizens and they are entitled to this and that under the constitution. I want to
       tell you that if there is anybody in Roane County that has been protected,
       whose rights have been constitutionally secured it is these two brothers.

               They have had the benefits of a fair trial, they’ve had the benefits of
       appeals, they’ve had the benefits of every right that . . . these Courts, and the
       Courts of Roane County can afford these defendants and instead of sitting
       down and kissing the floor and blessing this judicial system, they find nothing
       in the world to do but to attack as some paranoid fear of a conspiracy that they
       are going to unravel in Roane County.

             That is it. The motion to continue and the motion to recuse [are]
       denied. The Court finds no objective or subjective reasons why this Court
       should recuse itself.

       The court then proceeded to sentence the defendant, as we have set out.

        On July 30, 2010, the defendant filed a pro se motion for judgment of acquittal and/or
a motion for new trial, arguing that his convictions were obtained through “forgery, fraud,
and conspiracy”; that he had been denied the assistance of counsel at trial; that the trial
judge, prosecutor, and circuit court clerk had conflicts of interest; that a transcript of his
preliminary hearing had been provided to the grand jury which indicted him; that neither a
warrant nor capias had been served on him; and that the verdict of the jury was contrary to
the weight of the evidence. On August 26, newly appointed counsel for the defendant filed
a motion for new trial, asserting that (1) the evidence was insufficient to sustain the verdicts;
(2) the court erred by allowing the attorney for the defendant to withdraw on the day of trial,
“improperly forcing” the defendant to represent himself; (3) the court erred by failing to
grant the defendant a continuance after his lawyer had been allowed to withdraw the

                                               -6-
morning of the trial; (4) the court erred in failing to dismiss the indictment after the
defendant had been denied a copy of the probable cause hearing and denied his right to a
speedy trial; (5) the trial court erred in failing to recuse itself and to disqualify the special
district attorney general; and (6) the trial court erred in failing to disqualify the jury pool
because it had been selected by an assistant court clerk who had a clear potential for bias
against the defendant. Subsequently, through the same appointed counsel, the defendant
filed an amended motion for a new trial, adding the claim that the trial court had erred in
denying the defendant’s motion of acquittal at the end of the State’s proof. By order entered
on August 1, 2011, the trial court, without amplification, denied the motion for new trial.

       The defendant then filed a pro se notice of appeal on August 26, 2011, alleging that
“attorney Randy G. Rogers has refused to represent his client and defendant in criminal case
no. 13226 and has stole[n] in excess of $60,000 to represent Rocky Joe Houston.”
Additionally, the notice of appeal stated that the defendant “is appealing [J]udge Jon Kerry
Blackwood’s order [denying] the defendant’s motion for a new trial in criminal case no.
13226,” which includes both of the five counts for which the defendant was tried, so this
claim goes to both counts of which he was convicted.

        In his appellate brief, the defendant sets out, as issues on appeal, (1) that this court
“vacate and remand” Case No. 13226 to the trial court for a new trial; (2) appoint an
“ethical, moral and competent” attorney to represent the defendant in the appeal; (3) require
that attorney Randy G. Rogers admit or deny whether he has refunded to the defendant the
$60,000 legal fee paid by the defendant to Rogers; (4) that named individuals, including
members of the Court of Criminal Appeals, “request that a federal vital statistic audit be
conducted into the record in criminal case no. 13226; (5) and investigate the trial judge for
violating the Code of Judicial Conduct and the United States and Tennessee Constitutions.
Additionally, the defendant filed a reply brief stating that, during the period from June 2006
through July 2007, he paid attorney Randy G. Rogers to represent him in Case No. 13226,
and that on or about February 25, 2010, an order was entered in the Roane County Criminal
Court allowing attorney Rogers to withdraw from this representation and that he has refused
to return the funds paid to him by the defendant for that case, as well as this case.
Additionally, the defendant states that he does not have the funds to retain an attorney in
these matters and that he has not waived his right to counsel in them.

        In our review of this appeal, we will consider, as issues, those raised by the defendant
in his original and amended pro se appellate briefs.

                               I. Sufficiency of the Evidence

       In his motion for new trial, the defendant argued that the trial court erred in denying

                                               -7-
the motion for new trial. Accordingly, we will review the evidence presented at the trial.

        In considering this issue, we apply the rule that where sufficiency of the convicting
evidence is challenged, the relevant question of the reviewing court is “whether, after
viewing the evidence in the light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt.” Jackson
v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R. App. P. 13(e) (“Findings of guilt in
criminal actions whether by the trial court or jury shall be set aside if the evidence is
insufficient to support the findings by the trier of fact of guilt beyond a reasonable doubt.”);
State v. Evans, 838 S.W.2d 185, 190-92 (Tenn. 1992); State v. Anderson, 835 S.W.2d 600,
604 (Tenn. Crim. App. 1992). All questions involving the credibility of witnesses, the
weight and value to be given the evidence, and all factual issues are resolved by the trier of
fact. See State v. Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict
by the jury, approved by the trial judge, accredits the testimony of the witnesses for the State
and resolves all conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d
474, 476 (Tenn. 1973). Our supreme court stated the rationale for this rule:

              This well-settled rule rests on a sound foundation. The trial judge and
       the jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court. Bolin v. State, 219 Tenn. 4, 11, 405 S.W.2d 768,
       771 (1966) (citing Carroll v. State, 212 Tenn. 464, 370 S.W.2d 523 (1963)).
       “A jury conviction removes the presumption of innocence with which a
       defendant is initially cloaked and replaces it with one of guilt, so that on appeal
       a convicted defendant has the burden of demonstrating that the evidence is
       insufficient.” State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

        At the trial in this matter, the defendant was found guilty of Counts 3 and 4, being
sentenced, respectively, to eleven months, twenty-nine days and one year, the sentences to
be served concurrently. The victim in Count 3, for which the defendant was convicted of
reckless endangerment, was Sergeant Troy Wright. For conviction of this offense, the jury
had to find that the defendant “recklessly engage[d] in conduct that place[d] or may [have]
place[d] [Sergeant Wright] in imminent danger of death or serious bodily injury.” Tenn.
Code Ann. § 39-13-103(a). As we have set out, Sergeant Wright testified, in part, that, as
his vehicle was trying to pass the defendant, the defendant swerved his vehicle toward that
of Wright, trying to force it into oncoming traffic. Taken in the light most favorable to the
State, a reasonable jury could find that the defendant committed reckless endangerment with

                                               -8-
his vehicle against Sergeant Wright. Likewise, as to Count 4, evading arrest, the jury had
to determine that the defendant, after he had been signaled to stop, intentionally evaded
arrest by a person he knew to be a law enforcement officer. See Tenn. Code Ann. § 39-16-
603(b). We conclude that, based upon the testimony of the State’s witnesses that after
Sergeant Wright had activated his blue lights and siren in an attempt to stop the defendant’s
vehicle, the defendant tried to run Wright’s vehicle into oncoming traffic to evade being
arrested. From this testimony, we conclude that a reasonable jury could have concluded that
the defendant, knowing that he was being pursued by law enforcement officers, chose to flee
in his vehicle to avoid being arrested. Accordingly, we conclude that the evidence is
sufficient to sustain the convictions for Counts 3 and 4.

                   II. Appoint an “Ethical, Moral and Competent”
                    Attorney to Represent the Defendant on Appeal

       During the months since this matter was appealed, the defendant has requested on
several occasions that this court appoint an attorney to represent him on appeal. We will
review this request.

        The record on appeal is confusing as to the defendant’s dealings with attorneys, part
of which we previously have set out. The record includes an affidavit of indigency, dated
May 3, 2010, which is handwritten, making it difficult to read, acknowledging that the
defendant has a residence, apparently with a mortgage of $60,000, which was “tied up”; a
1996 vehicle which is operable only upon occasion; and other real property, co-owned with
relatives who would not agree to its being used to secure legal representation. The trial court
accepted this affidavit and, on May 10, 2010, appointed counsel to represent the defendant
“for the purposes of sentencing and appeal.” On June 23, 2011, the court sent a letter to
appointed counsel for the defendant, stating that his “indigency status may have changed
since the last appointment of counsel” and directing that he file a new affidavit of indigency
within five days. A copy of this order also was sent by “certified [mail] return receipt” to
the defendant. Apparently, the defendant did not comply with this order, for, on July 11,
2011, the trial court entered another order, again requiring that the defendant file a current
affidavit of indigency, this time by July 21, 2011, or appear in court that day to explain why
he had not done so. According to an order of the court filed on July 29, 2011, the defendant
neither filed a current affidavit of indigency nor appeared in court on July 21, 2011, to
explain why his indigency status should not be revoked. Thus, appointed counsel was
relieved from further representation of the defendant. On August 26, 2011, the defendant
filed a pro se notice of appeal. The most recent affidavit of indigency of the defendant in
the record on appeal is that filed in the trial court on May 3, 2010.

       On December 16, 2011, while this matter was on appeal, the defendant filed with the

                                              -9-
Court of Criminal Appeals a motion seeking several orders, one for the appointment of an
“ethical, moral, competent and effective attorney” to represent him in his appeal. This
court’s order of January 18, 2012, concluded that the trial court had not abused its discretion
in relieving appointed counsel from continued representation. In its order denying the
motion, this court explained that the defendant’s motion for appointment of counsel failed
to include an affidavit of indigency. On April 13, 2012, the defendant filed another motion
with the Court of Criminal Appeals, again seeking, among other things, that this court
appoint an attorney to represent him on appeal. Again, this court declined to do so,
explaining that he was not entitled to appointed counsel until he established that he was
indigent. Additionally, this court explained that it had “no authority to enforce any private
contractual agreements the [d]efendant may have made with an attorney to represent him in
the proceedings below.”

        On July 20, 2012, this court granted the defendant’s motion that this matter be set on
the oral argument docket, and it was scheduled to be heard during the August 22, 2012
session of the Court of Criminal Appeals in Knoxville. On August 21, 2012, the defendant
sent by facsimile transmission to the court clerk’s office a pro se pleading advising the court
that he would not appear the following day for the scheduled oral argument. Further, in this
pleading, he advised the court that he had not waived his right to counsel. On August 29,
2012, the defendant filed a reply brief, repeating his earlier allegations that his former
attorney, Randy G. Rogers, had refused to return a $75,000 legal fee, asking that the court
order he do so and advising the court, again, that he had not waived his right to counsel.

       As to appointment of counsel on appeal, this court has ruled both on January 18,
2012, and April 13, 2012, in response to identical requests, that appointment of counsel
could not be considered unless he filed a current affidavit of indigency. Such an affidavit
has not been filed by the defendant. Accordingly, we again rule that the defendant has not
shown that he is indigent and, thus, entitled to appointed counsel.

                III. Require Defendant’s Former Attorney to Disclose
                  Whether He Returned Legal Fees to the Defendant

        The defendant further argues that this court should require attorney Randy G. Rogers
to “admit or deny” whether he has refunded to the defendant the $60,000 legal fee paid by
the defendant to him. He also has asserted, in various pleadings, the related claims that the
trial court erred in allowing appointed counsel to withdraw as the trial was to begin and,
then, refusing to continue the trial so that he could obtain successor counsel. In reviewing
this matter, we first will set out the dealings between the defendant and the attorneys who
represented him.



                                             -10-
        The record on appeal includes a motion, filed on July 23, 2009, by attorney Randy
G. Rogers, to withdraw from further representation of the defendant. In this motion, counsel
recounted his efforts on behalf of the defendant in the trial of the first set of charges against
the defendant and of substantial disagreements between the two of them. At a January 12,
2010 hearing on various motions, the court advised the defendant that attorney Rogers had
informed the court that he was not representing the defendant in Case No. 13226, but only
in the matter which was then under appeal. The defendant responded that he had paid
attorney Rogers $150,000 for his representation and that, if Rogers were allowed to
withdraw, the defendant was entitled to a return of $75,000. The defendant asked that the
court conduct an evidentiary hearing to determine whether attorney Rogers represented him
in the pending cases, which the trial court declined to do.

       Subsequently, at a hearing on March 31, 2010, the trial court explained why the court
was granting the motion of appointed counsel, Lindsey Lander, to withdraw from his
representation of the defendant:

                But these litigations go back as far as the beginning of the other case
       which [the defendant] has been litigated up to the Court of Appeals when he
       said he was represented by Mr. Randy Rogers. From the beginning of the
       case, the preliminary hearing, three, four or five years ago. The record reflects
       that on that case [the defendant] didn’t know whether Mr. Rogers at that
       initial incidence had a conflict with him.

               And since that time [the defendant] has engaged in a continuous pattern
       of filing lawsuits or trying to file lawsuits or threatening to file lawsuits
       against judges, lawyers, clerks.

              He has delayed the process of not only this case but of the other
       particular case by his constant threats of reporting lawyers, suing lawyers,
       suing judges. Mr. Rogers, who represented [the defendant] in the other case,
       was allowed to withdraw. We’ve been – at the conclusion of that case in
       which Judge Scott declared a mistrial which has recently been before the
       Court of [Criminal] Appeals; but subsequent to that Mr. Rogers was allowed
       to withdraw by Judge Hayes after a bitter and acrimonious argument in the
       court room, there is no doubt about that. And since that time, which has been
       about a year, [the defendant] has not retained any counsel to represent him and
       has maintained despite that bitter and acrimonious dispute between Mr.
       Rogers, that Mr. Rogers still represents him.

              When we first came to court here on this particular charge, he still

                                              -11-
insisted that Mr. Rogers represented him. We called Mr. Rogers and he said
he didn’t. We have called Judge Hayes and . . . this Court has verified that it
was Judge Hayes’ intention to . . . allow Mr. Rogers to withdraw from that
case and . . . no judge would allow him – Mr. Rogers to get close to this case
because of the bitter dispute that [the defendant] had with him. Calling him
a liar and reporting him, and calling him a coward and almost having to be
restrained in court. And yet in this particular case, even after being informed
that Mr. Rogers is not his attorney, he continued to insist that he was his
attorney. The Court has reminded him that he is not.

       The Court has appointed Mr. Landers to represent him. [The
defendant] denies that he needs appointed counsel, will not fill out an affidavit
of indigency. Even though all this period of time no retained lawyer has
appeared to represent him. The Court has done everything it can do to protect
his rights to get him a lawyer in this case.

        And now in this present case he threatens to sue the lawyer, threatens
to – according to the Board, take whatever actions he has and has subpoenaed
him in a General Sessions case which the Court has ruled that you do not –
Mr. Landers does not have a conflict and I know that [the defendant] probably
disputes the fact that this Court has ruled that there is no conflict but he
refuses in spite of what the Court orders in the case to abide by the order. His
remedy of the Court is wrong about any conflicts in the Appell[ate] Court.
It’s not at this particular stage, yet he continues to want to litigate this issue.

      He has demanded a speedy trial in this case, and we have given him a
speedy trial.

        Just recently he has filed motions to disqualify the Clerk after this
Court on its own initiative removed Mrs. Randolph from this case because of
the alleged spitting incident.

      He asked for a new panel to be brought in, the Court has done that and
now he challenges that new panel for some reason.

       This man has manipulated, delayed, hindered, used every tactic that
there could possibly be used in the last three or four years to delay every case
he has before this Court.

       And therefore this Court rules that he has waived his right to have a

                                       -12-
       lawyer represent him in this case and he will be representing himself.

              The main question in this case is whether or not the justice system is
       going to be held hostage to a litigant that will use any method whatsoever to
       sue lawyers, judges, litigants, to file complaints against them, to continue to
       hinder for no good reason . . . the orderly administration of justice. And it is
       time that process came to an end.

              [The defendant], you’ve got your lawyer and your lawyer is you, today.

              You are excused Mr. Landers.

       Additionally, the trial court explained why another lawyer was not being appointed
to represent the defendant at his trial, which was to begin approximately one hour later:

              If this Court gave you another lawyer and delayed this case anymore
       it would be more of the exact same as has occurred for the last three years.
       You would once again . . . disregard the advice of your lawyer. Once again,
       you would find a conflict with your lawyer. Once again, you would find
       reasons to delay, hinder or impede the process of this judicial proceeding[] by
       vague threats of conspiracy or allegations of conspiracy which have no
       foundation in fact.

              Now, I’m going to tell you that jury selection will begin at 9:00.

              Now, I’ll ask Mr. Landers to do one last thing for you and that is to
       prepare a jury sheet so he can put the names of the jurors in the box. After
       that we will begin the jury selection process.

               And [the defendant], your jury questions are directed to the
       qualifications of the jurors and not to any speech . . . that you would like to
       make to them. And I will be as indulgent as I possibly can with you. But if
       I tell you to move or that’s not a proper statement or a proper question, you
       will abide by that order.

        The decision to allow counsel to withdraw lies within the discretion of the trial court
and will not be reversed absent an abuse of discretion. See State v. Branam, 855 S.W.2d
563, 566 (Tenn. 1993); State v. Gilmore, 823 S.W.2d 566, 569 (Tenn. Crim. App. 1991).
In this matter, the trial court found, and recited for the record, the defendant’s antagonistic
relations with the several counsel who had represented him and of the resulting delays in

                                             -13-
resolution of the pending indictments. The record supports the trial court’s determination
to allow counsel to withdraw as to the matters set to go to trial. See State v. Carruthers, 35
S.W.3d 516, 549 (Tenn. 2000) (“[E]ven ‘[t]hough a defendant has a right to select his own
counsel if he acts expeditiously to do so . . . he may not use this right to play a ‘cat and
mouse’ game with the court[.]’”) (quoting State v. Chadwick, 224 Tenn. 75, 79, 450 S.W.2d
568, 570 (1970)).

       As to the defendant’s claims against attorney Rogers, we are unaware of any authority
whereby we may become involved, in the direct appeal of a criminal conviction, in the
financial dealings between the defendant and a lawyer. Further in this regard, we have no
authority to compel counsel to disclose fee arrangements between him and the defendant.
As to the defendant’s claim that his trial should have been continued so he could obtain
successor counsel, the record supports the trial court’s findings as to the acrimonious
dealings between the defendant on one hand and the court and his various counsel on the
other. While it is regrettable that the defendant proceeded without counsel, the record fully
supports the determination of the trial court that he do so. This issue is without merit.

                       IV. Preparation of a “Vital Statistic Audit”

        The defendant argues on appeal that this court should order the preparation of a “vital
statistic audit” in this matter. It is not clear what the defendant believes the benefit of such
a document would be. However, this court is without the authority to order the preparation
of such a document and, accordingly, this matter is without merit.

       V. Investigate Trial Judge for Violating the Code of Judicial Conduct
                  and United States and Tennessee Constitutions

        The defendant has not provided an explanation of the alleged violations by the trial
judge he wishes to have investigated or suggested how an appellate court could provide this
relief. We conclude that we cannot do so and, therefore, this request is denied.

                                      CONCLUSION

        Based upon the following authorities and reasoning, the judgments of the trial court
are affirmed.


                                                    PER CURIAM




                                             -14-